—In a claim to recover damages for personal injuries, etc., the claimants appeal from an order of the Court of Claims (Ruderman, J.), dated December 21, 1998, which granted the defendants’ motion for summary judgment dismissing the claim and denied their cross motion for partial summary judgment on the issue of liability and to dismiss the defendants’ affirmative defenses of contributory negligence and failure to wear a seat belt.
Ordered that the order is affirmed, with costs.
The Court of Claims correctly determined that the “reckless disregard” standard set forth in Vehicle and Traffic Law § 1103 (b) is the same as that set forth in Vehicle and Traffic Law § 1104 (e) (see, Szczerbiak v Pilat, 90 NY2d 553; Saarinen v Kerr, 84 NY2d 494). Further, the court properly concluded that under the circumstances of this case, that standard was not met, and the defendants were entitled to summary judgment dismissing the claim (see, Bliss v State of New York, 179 Misc 2d 549).
The claimants’ remaining contentions are without merit. O’Brien, J. P., Santucci, Thompson and Feuerstein, JJ., concur. [See, 179 Misc 2d 549.]